Citation Nr: 0626409	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-38 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.S., appellant's son


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

There is competent medical evidence linking the veteran's 
bilateral hearing loss to military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the initial 
disability rating and effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date or initial disability rating assigned by the 
RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of bilateral hearing loss, the Board is 
taking action favorable to the veteran by granting service 
connection for bilateral hearing loss, as such the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notice or development and the Board 
will proceed with appellate review.  See, e.g., VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2005).

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure as a supply clerk with the 
Army Air Corps in World War II.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Although the veteran was not diagnosed with bilateral hearing 
loss during service, the veteran submitted competent medical 
evidence establishing current hearing loss under 38 C.F.R. 
§ 3.385 and a VA audiologist's nexus opinion.  The veteran's 
pre-entrance audiological examination shows that his hearing 
was clinically normal.  A review of the veteran's service 
personnel records show that the veteran was a supply clerk 
with the Army Air Corps.  At a January 2006 RO hearing, the 
veteran testified that he supplied bomber aircraft while 
engines were in operation and that he was exposed to the loud 
noises caused by the engines.  In August 2003, a VA 
audiologist found that the veteran's auditory thresholds at 
2000, 3000, and 4000 were at least 40 decibels or greater and 
his speech recognition scores were less than 94 percent, 
meeting the criteria of 38 C.F.R. § 3.385 such that it could 
be considered a disability for VA purposes.  

The August 2003 VA outpatient clinic audiological examination 
showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
85
90
LEFT
25
35
70
95
100

The veteran's speech discrimination scores were 84 percent 
for the right ear and 84 percent for the left ear.

In January 2004, based on the veteran's hearing loss 
configuration and the veteran's report of military noise 
exposure, a VA audiologist opined that it is at least as 
likely as not that military noise was a contributing factor 
to his hearing loss.  The audiologist noted that the 
veteran's claims file was not present during examination; 
however, after a full review of the record, the Board finds 
that the audiologist's opinion is competent medical evidence 
linking the veteran's current hearing loss to service and 
that the claims file does not contain any contradictory 
evidence so as to warrant a remand for a claims file review. 

Thus, resolving all reasonable doubt in favor of the veteran, 
the Board concludes that service connection for bilateral 
hearing loss is warranted.  Where evidence favorable to the 
veteran is of record, and no contradictory evidence has been 
obtained, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107 (West 2002).  Thus, the 
veteran's claim for service connection for bilateral hearing 
loss is granted.




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


